Siebel Systems, Inc.
Restricted Stock Unit Grant Notice


([1996/1998] Equity Incentive Plan)



Siebel Systems, Inc. (the "Company"), pursuant to Section 8 of its Siebel
Systems, Inc. [1996/1998] Equity Incentive Plan (the "Plan"), hereby awards to
Employee a Restricted Stock Unit covering the number of shares (the "Shares")
set forth below (the "Award"). This Award shall be evidenced by a Restricted
Stock Unit Award Agreement (the "Award Agreement"). This Award is subject to all
of the terms and conditions as set forth herein and in the applicable Award
Agreement and the Plan, all of which are attached hereto and incorporated herein
in their entirety.

Employee:
Date of Grant:
Number of Shares subject to Award:
Purchase Price per Share:
Total Purchase Price:

______________________________
______________________________
______________________________
______________________________
______________________________

Vesting Schedule:

Additional Terms/Acknowledgements:

The undersigned acknowledges receipt of, and understands and agrees to, this
Grant Notice, the Award Agreement and the Plan. Employee further acknowledges
that as of the Date of Grant, this Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Employee and the Company
regarding the acquisition of Shares and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to Employee under the Plan, and (ii) the following agreements
only:



Other Agreements:

________________________________
________________________________

Siebel Systems, Inc.

Employee:

By: ________________________
                   Signature

Title: ________________________

Date: ________________________

________________________
                   Signature

Date: ________________________

Attachments

: Award Agreement and Siebel Systems, Inc. [1996/1998] Equity Incentive Plan






--------------------------------------------------------------------------------




Attachment I

Siebel Systems, Inc.
[1996/1998] Equity Incentive Plan
Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice ("Grant Notice") and this
Restricted Stock Unit Award Agreement ("Agreement"), Siebel Systems, Inc. (the
"Company") has awarded you a Restricted Stock Unit pursuant to Section 8 of the
Siebel Systems, Inc. [1996/1998] Equity Incentive Plan (the "Plan") for the
number of Shares as indicated in the Grant Notice (collectively, the "Award").
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.

The details of your Award are as follows.

Purchase Price.

The purchase price for each Share shall be determined by the Board of Directors
of the Company.



Vesting

. Subject to the limitations contained herein, your Award shall vest as provided
in the Grant Notice.



Dividends.

You shall be entitled to receive payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of Shares covered by
your Award, provided that if any such dividends or distributions are paid in
Shares, the Fair Market Value of such Shares shall be converted into additional
Shares covered by the Award, and further provided that such additional Shares
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Awards with respect to which they relate.



Distribution of Shares of Common Stock

. The Company shall deliver to you or your designee a number of Shares of the
Company's Common Stock ("
Stock
") equal to the number of vested Shares subject to your Award on the date or
dates that your shares vest. On each vesting date, the Company shall deliver to
you or your designee a proportion of any additional Shares received pursuant to
Section 3 above equivalent to the proportion of remaining shares you are to
receive on such date.



Number of Shares

. In the event of a subdivision of the outstanding Stock, a declaration of a
dividend payable in Shares, a declaration of a dividend payable in a form other
than Shares in an amount that has a material effect on the value of Shares, a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, a recapitalization, a spinoff, a reclassification or a similar
occurrence, the Committee shall make appropriate adjustments in the number of
Shares covered by your Award.



Securities Law Compliance

. You may not be issued any Shares under your Award unless the Shares are either
(i) then registered under the Securities Act or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.



Restrictive Legends.

The Shares issued under your Award shall be endorsed with appropriate legends,
if any, determined by the Company.



Transferability.

Your Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Shares pursuant to Section 4 of this Agreement.



Award not a Service Contract

. Your Award is not an employment or service contract, and nothing in your Award
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the service of the Company or a subsidiary, or on the part of the
Company or a subsidiary to continue such service. In addition, nothing in your
Award shall obligate the Company or a subsidiary, their respective stockholders,
boards of directors or Employees to continue any relationship that you might
have as an Employee of the Company or a subsidiary.



Unsecured Obligation

. Your Award is unfunded, and as a holder of a vested Award, you shall be
considered an unsecured creditor of the Company with respect to the Company's
obligation, if any, to issue Shares pursuant to this Agreement. You shall not
have voting or any other rights as a stockholder of the Company with respect to
the Shares purchased pursuant to this Agreement until such Shares are issued to
you pursuant to Section 4 of this Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this Agreement, and no action taken pursuant to its provisions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.



Withholding Obligations.

On or before the time you receive a distribution of Shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from, at the Company's election, the Shares,
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or a subsidiary, if any,
which arise in connection with your Award.

Unless the tax withholding obligations of the Company and/or any subsidiary are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares.

Notices

. Any notices provided for in your Award or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Any notice shall have been deemed given when actually delivered.



Headings

. The headings of the Sections in this Agreement are inserted for convenience
only and shall not be deemed to constitute a part of this Agreement or to affect
the meaning of this Agreement.



Amendment

. This Agreement may be amended only by a writing executed by the Company and
you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.



Miscellaneous

.



The rights and obligations of the Company under your Award shall be transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns.

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.

You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

Governing Plan Document

. Your Award is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control; provided, however, that Section 4 of this Agreement
shall govern the timing of any distribution of Shares under your Award. The
Committee shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon you, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.



Effect on Other Employee Benefit Plans.

The value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee's benefits under any employee benefit plan sponsored by the Company
or any subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company's or any subsidiary's employee benefit plans.



Choice of Law

. The interpretation, performance and enforcement of this Agreement shall be
governed by the law of the state of California without regard to such state's
conflicts of laws rules.



Severability

. If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year set forth below.

Employee

Siebel Systems, Inc.

________________________
 
 
Date: _____________________

By: _____________________
Name: _____________________
Title: _____________________
Date: _____________________




--------------------------------------------------------------------------------


